Case 1:19-cr-00741-WHP Document 55 Filed 09/30/20 Page 1 of 3




       v.                                   19 Cr. 741

        ,




    WHEREAS, o                     ,




                        $24,650




                                   d

                                               ,                =

                        ,




                                                          3
Case 1:19-cr-00741-WHP Document 55 Filed 09/30/20 Page 2 of 3




    WHEREAS,

                               g

         18, 2020                                  16, 2020




                52




                                                      y




    1.



    2.

                                                              .
 Case 1:19-cr-00741-WHP Document 55 Filed 09/30/20 Page 3 of 3



      3.




      4.

                                                     ,




Sep         30 2020
           ____,



                                  ____________________________________
